Citation Nr: 0633268	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-29 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for bilateral hearing loss and for an increased 
rating for PTSD.  This case was previously before the Board 
in February 2006, at which time it was remanded to ensure due 
process and to obtain additional medical evidence.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.  

In its February 2006 remand, the Board requested 
clarification concerning the veteran's desire for a hearing.  
In a letter dated later that month, the RO asked the veteran 
to clarify whether he wanted a hearing.  No response was 
received.  

In March 2005, the veteran raised a claim for an increased 
rating for tinnitus.  Since this matter has not been 
developed or certified for appeal, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of a hearing loss.

2.  A bilateral hearing loss was initially demonstrated many 
years after service, and there is no competent medical 
evidence relating it to service. 

3.  The veteran's PTSD is manifested by panic attacks, 
irritability and anxiety, without evidence of impaired 
impulse control, neglect of personal hygiene, or obsessional 
rituals.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by service, nor may a sensorineural hearing loss 
be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in October 2001, April 2002, September 2004, 
and February 2006 letters, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims for service connection and an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection and for an increased rating, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).





Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records; VA medical records; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection-bilateral hearing loss 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of 
war, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

The evidence supporting the veteran's claim includes his 
statements and current medical evidence that he has a 
bilateral hearing loss.  The veteran asserts that he was a 
radioman on ships during service and that, as a result, he 
developed a hearing loss.  He claims that the separation 
examination demonstrated he had a hearing loss at that time.  
VA outpatient treatment records disclose that the veteran was 
seen in the audiology clinic in February 1997, and complained 
of decreased hearing in both ears since service.  He related 
a history of noise exposure in service.  Following an 
audiogram, the examiner concluded that the veteran had a 
bilateral sensorineural hearing loss, mild to profound.  On a 
VA audiometric examination in October 2001, the veteran 
related that he had worn hearing aids since 1947.

The evidence against the veteran's claim includes the service 
medical records and post service medical records.  In this 
regard, the Board notes that the service medical records are 
negative for complaints or findings of hearing loss.  On the 
separation examination in March 1946, both whispered voice 
and spoken voice hearing tests were 15/15, bilaterally.  The 
Board recognizes that the whispered voice and spoken voice 
tests are crude when compared to modern audiometric 
examinations.  However, they represent the best evidence 
available regarding the status of the veteran's hearing at 
the time of his discharge from service.  The evidence does 
not demonstrate that the veteran had a hearing loss at the 
time of his separation from service.  

In May 2002, a VA physician reviewed the veteran's claims 
folder, including the report of the October 2001 VA 
audiometric examination.  The physician noted that the 
separation examination demonstrated normal whispered voice 
hearing in each ear.  He opined that it was more likely than 
not that the veteran's hearing loss was not related to noise 
exposure in service.  

The veteran's alleges that his hearing loss originated in 
service.  Since he is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes, therefore, that the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the etiology of his 
hearing loss.  

Moreover, the evidence fails to reveal hearing loss manifest 
to a compensable degree within one year following discharge 
from service.  While the veteran has reported wearing hearing 
aids since 1947, there is no competent evidence to support 
such a contention.

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss. 

	II.  Increased rating-PTSD 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence supporting the veteran's claim includes his 
statements regarding the severity of his PTSD and some of the 
findings on VA medical records.  The Board points out that on 
the May 2002 VA psychiatric examination, the veteran reported 
having one to two panic attacks per week.  An examination at 
that time revealed that he was anxious and that his 
concentration was mildly impaired.  VA outpatient treatment 
records dated from 2003 to 2005 reflect continuing treatment 
for symptoms associated with PTSD.  In November 2004, it was 
reported that the veteran had experienced mood swings and 
outbursts since his previous visit.  In February 2005, he 
related that his symptoms had increased recently due to the 
serious health problems of his friend.  He was noted to be 
impatient, angry and exhibiting visible signs of anxiety, 
with some ideas of being persecuted in May 2005.  He was 
restless and tense, and his thought processes were 
circumstantial.  He had ideas of reference.

A May 2006 VA psychiatric examination showed that the veteran 
lived alone and had heightened anxiety.  He again described 
panic attacks, and stated that they occurred several times a 
month.  A mental status evaluation demonstrated that he was 
mildly irritable.  The veteran reported occasional insomnia.  

The evidence against the veteran's claim includes the 
findings on VA outpatient treatment records and VA 
psychiatric examinations.  The May 2002 VA psychiatric 
examination established that the veteran was neatly and 
casually dressed, and appropriately groomed.  It was reported 
that he had been in a stable relationship with a female 
companion for three years.  He was fully oriented, and his 
thinking was logical, goal-oriented and without evidence of a 
formal thought disorder.  The veteran's long and short term 
recall were grossly intact, and he denied suicidal or 
homicidal ideation, intent or plan.  Insight and judgment 
were present.  The examiner diagnosed PTSD, and assigned a 
Global Assessment of Functioning score of 49.  He concluded 
that the veteran's symptoms resulted in moderate impairment 
of social and occupational functioning.  

Similarly, the most recent VA psychiatric examination, 
conducted in May 2006, again showed that the veteran was able 
to maintain his personal appearance.  He exhibited no 
suicidal or homicidal ideation, intent or plan.  There was no 
impairment of thought process or formal thought disorder.  He 
did not report phobias, obsessive thoughts or rituals that 
interfered with his functioning.  The examiner diagnosed 
PTSD, and assigned a Global Assessment of Functioning score 
of 49.  The examiner commented that the veteran's symptoms 
were mild to moderate in intensity and recurred several times 
a week, and resulted in some social and occupational 
impairment.  

While the VA outpatient records reflect ongoing treatment for 
his PTSD symptoms, there is nothing in the record to suggest 
that he neglects his personal appearance, is not oriented or 
has suicidal ideation.  He has not reported having panic 
attacks that are nearly continuous.  There is no clinical 
evidence of impaired impulse control.  In sum, the medical 
findings do not establish that a higher rating is warranted.  
The veteran's statements regarding the severity of his PTSD 
symptoms are of less probative value than the medical 
findings on examination.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for an increased rating for PTSD.


ORDER

Service connection for bilateral hearing loss is denied.

An increased rating for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


